Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    January 28, 2019

The Court of Appeals hereby passes the following order:

A19D0298. DANIEL ERIC COBBLE v. STEPHANIE LOCKHART et al.

         Frequent filer Daniel Eric Cobble has filed this discretionary application seeking
to appeal three orders denying his applications for a pre-arrest warrant hearing in three
cases.     The orders were entered on October 25, 2018, and Cobble filed this
application on January 9, 2019. We, however, lack jurisdiction.
         Pretermitting whether Cobble has a right to appeal the orders to this Court, his
application is untimely. An application for discretionary review must be filed within
30 days of entry of the order or judgment to be appealed. OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. Boyle v. State, 190 Ga. App.
734, 734 (380 SE2d 57) (1989). Cobble’s application was untimely filed 76 days after
entry of the orders he seeks to appeal.           Accordingly, this application is hereby
DISMISSED for lack of jurisdiction.



                                           Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     01/28/2019
                                                   I certif y that the above is a true extract from
                                           the minutes of the Court of Appeals of Georgia.
                                                   Witness my signature and the seal of said court
                                           hereto affixed the day and year last above written.


                                                                                                 , Clerk.